Citation Nr: 1423195	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  04-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder (other than bilateral foot dermatitis) for accrued benefits purposes.

2.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL) for accrued benefits purposes.

3.  Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

The appellant and her son, Mr. M. I.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The late Veteran served on active duty in the United States Air Force (USAF) from May 1968 to May 1972.  He died in February 2009.  The appellant in the present appeal is his surviving widow.  She submitted a claim for dependency and indemnity compensation (DIC) benefits in March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for service connection for the Veteran's cause of death.  The Board notes that this is also a claim of entitlement to service connection for NHL and a chronic skin disorder other than bilateral foot dermatitis for accrued benefits purposes, as these were pending claims at the time of the Veteran's death in February 2009.

In July 2011, the appellant and her son, Mr. M. I., accompanied by the appellant's attorney, presented oral testimony in support of her claim at hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of this hearing has been associated with the claims file for review and consideration.  

In November 2011, the Board remanded the case to the agency of original jurisdiction for additional evidentiary development.  Following this development, the denial of the appellant's claim was confirmed in a January 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in March 2014, and the appellant now continues her appeal. 


FINDINGS OF FACT

1.  The Veteran died in February 2009; his primary cause of death was myeloplastic syndrome due to, or as a consequence of, chemotherapy for treatment of non-Hodgkin's lymphoma. 

2.  At the time of the Veteran's death, service connection was established for bilateral foot dermatitis, which was rated noncompensable (zero percent) and was in effect from October 2003.

3.  The Veteran served at the Royal Thai Air Force Base (RTAFB) in U-Tapao, Thailand, from June 1970 to May 1971 during his period of active service.

4.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service, nor did he allege such service or visitation during his lifetime. 

5.  The late Veteran was not exposed to dioxin-based tactical herbicides (colloquially known as Agent Orange) during active military service.  

6.  A chronic skin disorder other than bilateral foot dermatitis did not have its onset during active military service.

7.  Non-Hodgkin's lymphoma did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  A chronic skin disorder (other than bilateral foot dermatitis) was not incurred in active duty for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 1110, 1310, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2013).

2.  Non-Hodgkin's lymphoma (NHL) was not incurred, nor is it presumed to have been incurred, in active duty for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 1110, 1310, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).

3.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.402 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.  Additionally, in claims for DIC under 38 C.F.R. § 1310, VCAA notice must include 1) a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, if a DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA must provide notice that informs the claimant of how to substantiate the assertion advanced, taking into account the evidence submitted in connection with the application.  Id. at 353.   

The current appeals for DIC benefits and, by association, service connection for chronic disease and disability for accrued benefits purposes, stem from the appellant's claim, which was received by VA in March 2009.  VCAA notice that was fully compliant was furnished to the claimant in March 2009.  This notice 
specifically addressed the claim for DIC and satisfies the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no timing of notice error as fully compliant notice preceded the initial adjudication of the appellant's DIC claim in a June 2009 rating decision.
  
VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The late Veteran's service personnel and treatment records are included in the claims file.  Also of record are statements from his witnesses, post-service clinical records dated from 1995 - 2009, which include an April 1995 private biopsy report first demonstrating a diagnosis of NHL, private treatment records associated with his treatment for a chronic skin disorder and NHL, and the report of a VA skin examination conducted in March 2004.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

The Board further notes that the Veteran's claims file includes historical research conducted by VA in association with appropriate government archival sources to determine if dioxin-based tactical herbicides were used in the area where the Veteran was posted overseas in Southeast Asia during his period of active duty.  This evidentiary development is in substantial compliance with the instructions of the November 2011 Board remand.  Therefore, another remand for additional corrective action is not required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran has claimed during his lifetime, and the appellant continues the factual assertion, that he was exposed to Agent Orange during his Air Force service at U-Tapao RTAFB in Thailand, alleging that dioxin-based chemical herbicides were used to control vegetation growing around his airbase perimeter and that he was exposed to these chemicals while serving in proximity to the perimeter pursuing his duties as a bomb loader for warplanes and shuttling back and forth between the bomb storage area located adjacent to the airbase perimeter.  To address these factual assertions, the appellant was furnished with a Memorandum for the Record in mid-2009, which presented specific factual conclusions, based on historical research, regarding the use of chemical herbicides at military facilities in Thailand hosting American military assets during the Vietnam War Era, pursuant to procedures prescribed in the VA adjudication manual M21-MR, Part IV, Subpart ii, 2.C.10.q.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.

The Board thusly finds that VA has reasonably discharged its duty to assist the appellant in the development of the relevant evidence, and that no further development is required.

The Board notes that 38 U.S.C.A. § 5103A(d)  concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation." See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa at 1322, n.1, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the veteran is disabled as a result of a personal injury or disease...while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim.  Nevertheless, in a DIC case, as part of the duty to assist, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit." 38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the appellant's claim. Id.   VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2) . 

As will be discussed, the outcome of the appeal regarding service connection for NHL is driven primarily on the question of whether the Veteran had exposure to dioxin-based tactical herbicides in service, which is not shown.  As such, a medical opinion in this matter is not warranted.

As for the issue of service connection for a chronic skin disorder other than bilateral foot dermatitis,  the Veteran underwent a VA dermatological examination in March 2004.  The examining clinician provided a nexus opinion that was based on an examination of the Veteran and a review of his pertinent clinical history and supported by a detailed rationale discussing the relevant facts.  Therefore, the Board concludes that March 2004 VA dermatological examination report is adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
  
The appellant was provided with the opportunity to present oral testimony in support of her appeal before the undersigned Veterans Law Judge in a July 2011 hearing.  At the time of the hearing, she was accompanied by her representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the July 2011 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant and her witness focused on the elements necessary to substantiate her claims of entitlement to service connection for the Veteran's cause of death as well as the claim for VA compensation for NHL and a chronic skin disorder (other than bilateral foot dermatitis) for accrued benefits purposes.  See transcript of July 25, 2011 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the July 2011 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Neither the claimant nor her representative has indicated that there was any further outstanding evidence to submit in support of her claims that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The appellant having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the appellant in the evidentiary development of her claims decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for a chronic skin disorder (other than bilateral foot dermatitis) and non-Hodgkin's lymphoma (NHL) for accrued benefits purposes.

As noted above, the Veteran died in February 2009 at the age of 60.  At the time of his death, the Veteran was service-connected for bilateral foot dermatitis (rated zero percent noncompensable, effective from October 2003) and had a pending claim of entitlement to service connection for a chronic skin disorder (other than bilateral foot dermatitis) and NHL. 

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121  (West 2002); 38 C.F.R. § 3.1000 (2013).  

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, at 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The statute concerning accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A .  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in February 2009.  Accordingly, the new provisions concerning accrued benefits apply.

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2013).
Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d) (2103).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2013), service connection for certain disabilities, including NHL as analogous to a malignant tumor, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

In the specific case before the Board, malignant tumors (such as NHL) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board first addresses the factual assertion of the late Veteran and his widow that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including non-Hodgkin's lymphoma, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).  

The Veteran's service personnel records and his own statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from May 1968 to May 1972.  He served in the United States Air Force in a non-flying capacity as an aircraft weapons mechanic/armorer and was stationed only in Thailand at the U-Tapao RTAFB for the entirety of his overseas service in Indochina, from mid-June 1970 to late May 1971.  The records definitively state that he did not serve in, or otherwise visited the Republic of Vietnam during active duty, and the Veteran himself has denied during his lifetime ever setting foot in Vietnam during the entirety of his military service.  

The Veteran claimed that he was exposed to Agent Orange while serving as a bomb loader for B-52D warplanes based at U-Tapao RTAFB.  The claimants have presented evidence that the bomb storage area at U-Tapao was located adjacent to the airbase perimeter, and his statements of having to frequently visit this area are credible as they are consistent with his military duties.  The claimants state that to maintain base security, the vegetation surrounding the U-Tapao airbase perimeter had to be constantly cleared away and that dioxin-based tactical chemical herbicides were used towards this end, thus causing the Veteran's in-service exposure to Agent Orange.  The Veteran's NHL is a disease that, by regulation, is presumptively linked to such exposure, and therefore the claimants contend that service connection is warranted for this cancer.  The claimants' contentions nevertheless fail to factually establish that dioxin-based chemical herbicides were used at U-Tapao RTAFB during the period that the Veteran was stationed at this airbase from June 1970 to May 1971, given the facts developed by VA discussed below.    

In January 2014, VA obtained research findings from the archivist of the USAF Historical Research Agency at Maxwell Air Force Base, Alabama, which determined that during the time period that the Veteran was stationed at U-Tapao RTAFB from June 1970 - May 1971, although control of vegetation surrounding the airbase perimeter was an ongoing effort of base security, there was no recorded use of herbicides shown in the reports detailing the efforts employed to control perimeter vegetation.  The first recorded use of unspecified herbicides at U-Tapao to control perimeter vegetation occurred between October - December 1971, which is well after the period that the Veteran was stationed at this airbase.  In any case, the historical archivist concluded that "it is unknown if any herbicides, commercial or otherwise, were ever used (in the bomb storage depot and aircraft holding areas at U-Tapao RTAFB)."

The VA Memorandum for the Record, which was furnished to the Veteran in mid-2009, presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  As relevant, this VA memorandum presented the following specific factual determinations: 

Only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.
Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.  

Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957. 

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and "it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  The high-altitude jet aircraft stationed in Thailand (such as the B-52D bomber aircraft based at U-Tapao that the Veteran serviced) generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.       

See VA Memorandum for the Record, provided to the appellant in mid-2009.

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service at U-Tapao RTAFB to dioxin-based chemical herbicides that are presumptively linked to non-Hodgkin's lymphoma.  The historical data indicates that dioxin-based chemical herbicides were not used at the air force facility in Thailand where the Veteran was posted during the time period he was assigned to this station.  The Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  Although the Veteran has presented credible accounts of serving near the perimeter of  U-Tapao RTAFB at areas which were subjected to efforts by base security to control perimeter vegetation, the historical evidence establishes that dioxin-based chemical herbicides such as those presumptively linked to non-Hodgkin's lymphoma were not used at this location during his assigned duty posting from June 1970  to May 1971.  Any chemicals that may have been applied to control airbase perimeter vegetation were commercial herbicides, for which no clinical link to NHL has been recognized by VA for purposes of establishing entitlement to VA compensation.  Finally, there is no basis to concede that he was secondarily exposed to dioxin-based chemical herbicides via servicing and working in proximity to Thailand-based military aircraft that flew missions over Vietnam.  There are no statutory or regulatory provisions or caselaw that recognizes such exposure for purposes of establishing a presumptive basis for service connection and the Veteran has not otherwise submitted any objective medical evidence that establishes a nexus between his military service and his NHL based on this theory.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  
Turning to theories of service connection other than the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from May 1968 to May 1972 show that his blood and lymphatic system were clinically normal  throughout his entire period of active duty.  No diagnosis of NHL or any other cancer or malignant tumor was presented in the service medical records.  Neither the late Veteran nor the appellant have argued the contrary.

Post-service medical records do not indicate that NHL or other related cancerous disease or carcinoma were clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in May 1972, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The earliest recorded diagnosis of NHL is demonstrated in a private medical pathology report dated in April 1995, nearly 30 years after the Veteran's discharge from service, which presented the cancer diagnosis following a tissue biopsy.  Although there is one clinical opinion presented by the Veteran's private family physician, Keith S. Defever, M.D., in July 2011, in which he opined that the late Veteran's repeated exposure to dioxin in service, per his widow's reported history, directly contributed to his death by myeloplastic syndrome secondary to treatment for NHL, the Board rejects the probative value and validity of this medical opinion as it is predicated on an incorrect factual premise regarding the Veteran's exposure to dioxin-based herbicides in service.  As previously discussed, the Veteran was not exposed to dioxin-based herbicides at any time during his period of active duty.  In view of the foregoing discussion, the Board concludes that the evidence is against the Veteran's claim of entitlement to service connection for NHL on a direct or presumptive basis for accrued benefits purposes.  

With regard to the accrued benefits claim for service connection for a chronic skin disorder other than bilateral foot dermatitis, the late Veteran's service medical records show that his skin was clinically normal on enlistment examination in February 1968 and denied having any history of skin disease.  He entered active duty in May 1968.  During service, while posted at U-Tapao RTAFB, he was treated for a spreading pubic skin rash in September 1970.  Treatment reports dated December 1970, March 1971, and April 1971 reflect treatment for a non-fungal perianal rash of his crotch region that was diagnosed as tinea cruris.  Medical records from service also show treatment for bilateral atopic dermatitis of his feet, for which he was awarded VA compensation. 

The Veteran and his witnesses testified that shortly after service, he began experiencing a chronic and ongoing skin disorder affecting his extremities and trunk that persistently remained with him all the way to his death in February 2009.  VA dermatological examination in March 2004 shows, as relevant, that the Veteran was treated in service for a crotch, perianal and penile rash associated with a diagnosis of tinea cruris.  He now presented on examination in 2004 with lichenous plaques on the skin of his hands, with a history of similar post-service manifestations on his upper and lower extremities and torso, associated with a diagnosis of eczematous dermatitis.  No groin or buttock rash was noted on examination and the examining physician determined that there was no residual tinea cruris rash at all.  For this reason, the clinician opined that the Veteran's current and post-service eczematous dermatitis was unrelated to his military service or to the tinea cruris groin rash noted in service, which was evidently resolved.  The examiner further stated that the Veteran's current and post-service eczematous dermatitis represented a separate dermatological entity that was unrelated to, and unassociated with the service-connected bilateral atopic dermatitis of the Veteran's feet.

The Board has considered the foregoing clinical and testimonial evidence and finds that weight of the evidence is against the accrued benefits claim for service connection for a chronic skin disorder other than bilateral foot dermatitis.  Even conceding as credible and true that the Veteran developed a persistent skin disorder affecting his torso and extremities very shortly after separating from service, the medical evidence demonstrates that this condition was due to eczematous dermatitis, whose onset is not indicated to have occurred in service and which has been medically distinguished as a separate disabling dermatological entity unrelated to the tinea cruris treated in service (which is not shown on examination in 2004) and the service-connected atopic foot dermatitis.  As previously discussed, the Board has factually determined that the late Veteran was not exposed to dioxin-based chemical herbicides during active duty.  Therefore, to the extent that the claimants allege that the Veteran's skin disorder is related to in-service Agent Orange exposure, this claim is without merit as (a), the Veteran had no such exposure, and (b) eczematous dermatitis is not a disease that has been linked with Agent Orange exposure.  In view of the foregoing discussion, the Board concludes that weight of the evidence is against his claim for VA compensation for a chronic skin disorder other than bilateral foot dermatitis for accrued benefits purposes.  

To the extent that the Veteran during his lifetime, and the appellant in the here and now, attempt to relate NHL and a chronic skin disorder (other than bilateral atopic dermatitis of the feet) to active service based on their own personal knowledge of medicine and their familiarity with the Veteran's individual medical history, the Board first notes that neither the late Veteran nor the appellant are shown in the record to be trained medical clinicians.  The record reflects that the appellant was a dental hygienist, but this accreditation does not confer any clinical expertise in matters relating to oncology and dermatology.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology and actual time of onset of the Veteran's NHL and chronic skin disorder other than bilateral foot dermatitis fall outside the realm of common knowledge of a lay person, neither the Veteran nor the appellant possess the competence to provide a probative medical opinion linking these diseases to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose skin disease or  internal diseases such as NHL).

In view of the foregoing discussion, the Board must deny the appellant's appeal for service connection for NHL and a chronic skin disorder other than bilateral foot dermatitis for accrued benefits purposes as the preponderance of the evidence is against allowing the claims.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for the Veteran's cause of death.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3) (2013). Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100% disabling, debilitation may be assumed. Id. 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4) (2013). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013). 

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran's official death certificate shows that he died in February 2009 at age 60, and that his cause of death was myelodysplastic syndrome secondary to chemotherapy for treatment of NHL. He was service-connected for bilateral atopic dermatitis of his feet, which was in effect for only less than six years since October 2003 and rated noncompensably disabling throughout the entirety of this period.  

As previously discussed, the Board has denied service connection for NHL for accrued benefits purposes.  As such, service connection for the Veteran's cause of death must also therefore be denied as the disease that led to his death has been determined to be unrelated to his period of active duty.  There is no further need to present our analysis once again as doing so would be redundant.  Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, all issues in her appeal must be denied.  The evidence simply does not establish either on a direct or presumptive basis that the Veteran's cause of death was related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).  As such, the appeal is denied.


ORDER

Service connection for a chronic skin disorder (other than bilateral foot dermatitis) for accrued benefits purposes is denied.

Service connection for non-Hodgkin's lymphoma (NHL) for accrued benefits purposes is denied.

Service connection for the Veteran's cause of death is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


